Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/23/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 12-18 and 21 are pending and are presented for examination.   
In view of amendments, the Examiner withdraws the rejection mailed on 9/23/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 13 refers “The in-wheel electric motor (4) according to claim 12, wherein the connector member (33) has an end face facing the road side, a casing (100) of the power electronics device (42) being connected to the end face via a plugs and sockets arrangement”.  
“an end face”, “plugs” and “sockets” are not shown. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 refers “The in-wheel electric motor (4) according to claim 12, wherein the connector member (33) has an end face facing the road side, a casing (100) of the 
As pointed out in Drawing Objection, “an end face”, “plugs” and “sockets” are not shown.  While silent the elements, claim 12 defines “a removable cover plate (80) covering a rotor body opening of the cylindrical rotor body (71) at the road side and covering the stator body opening (90)”.  Since the stator body opening (90) for receiving the power electronics device being closed and therefore blocked, it is vague and indefinite regards the feature that the connector member (33) has an end face facing the road side.  
Furthermore, examiner assumes Fig. 2 shows the connector member (33) with end face (33-2).  Fig. 1A shows it is not facing the road side (opposite end of stator cylinder opening) as blocked by many components.  It is also vague and indefinite with “a casing (100) of the power electronics device (42) being connected to the end face via a plugs and sockets arrangement”.  Fig. 1B shows it is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al (US 20140159468 A1).  
As for claim 12, Heinen discloses an in-wheel electric motor [abstract, 0002, 0078, etc.] comprising: 
a stator (50) with a connector member (12) at a vehicle side (abstract, etc.),
a cylindrical hollow stator body (51, stator core, Fig. 5) connected to the connector member (Fig. 5);
an outer surface of the stator body being equipped with stator windings (obvious by par.0066, 0070, and Fig. 5), and further comprising 
a cylindrical rotor body (63 of 60) coaxially enclosing the stator (Figs. 1A, 1B, 5); and
a power electronics device (20) for powering the stator windings, wherein,
the hollow stator body is provided with a stator body opening (see Figs. 1A, 1B, 5) at a road side of the electric motor “for receiving the power electronics device” is intended use as the opening is capable to be used as so), and
the enclosing cylindrical rotor body is provided with a removable cover plate (64, removable from entre rotor assembly) covering a rotor body opening of the cylindrical rotor body at the road side and covering the stator body opening (Figs. 1A, 1B, 5).   


As for claim 13, Heinen discloses the in-wheel electric motor according to claim 12, wherein the connector member (10) has an end face facing (for purpose of examination, interpreted “toward”) the road side, a casing (30) of the power electronics device being connected to the end face, except explicitly teaching “via a plugs and sockets arrangement”.  A typical type of connection well-known in the art is fastening by plugs and sockets arrangement (official notice).  Refer support references listed in “prior art made of record”.  
As for claim 21, Heinen discloses a drive assembly (e.g., Fig. 1A) for a wheel of a vehicle comprising an in-wheel electric motor [abstract, 0002, 0078, etc.] according to claim 12, the electric motor comprising a stator part (50) and a rotor part (60), the stator part and rotor part being coaxial with respect to a rotation axis (R), wherein the rotor part and the stator part are both adapted to be arranged at least partially within the wheel (as being in-wheel). 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Cho et al (US 20140001926 A1).  
As for claim 18, Heinen discloses the in-wheel electric motor according to claim 12, wherein the rotor cover plate is provided with a circular cover plate (see axial end portion) opening centred with the electric motor rotation axis (Figs. 1A-1B, 3, 5), but failed to discloses the power electronics device comprises at the road side a resolver for sensing a relative angular position of the rotor with respect to the stator windings, which resolver has a rotation axis coinciding with the electric motor rotation axis and is arranged within the circular cover plate opening and attached to the cover plate.  
Cho discloses an electric motor comprising a resolver (40, Figs. 1-2) for sensing a relative angular position of the rotor with respect to the stator windings, which resolver has a rotation axis coinciding with the electric motor rotation axis and is arranged within a circular cover plate (50) opening and attached to the cover plate.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a resolver as claimed for sensing a relative angular position of the rotor.  Since Cho discloses the resolver is configured at the side corresponding to road side of the Heinen, the resolver is obvious being arranged within the circular cover plate opening and attached to the cover plate.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Sample support references of claim 12 official notice. 

US 5172020 A, Fig. 1,  A stator 2 is provided in the frame 1 and comprises a stator core 3 formed into a laminated core and a stator winding 4.  
US 5105115 A, Figs. 1, 8-10,  the stator core 21 and the magnetic field generating coil 11a including coil ends 22. 
Sample support references of claim 13 official notice. 
US 3777194 A, C.5, L.46-48, “a plug and socket type including a socket part 101 (FIG. 1) which is mounted in the stator 10, and a plug part 102 which is fastened”. 
US 20120212110 A1, para.0013, “the fastening flange can comprise, for example, an electric connector element for the drive motor, for example a plug or a socket”.
US 4939406 A, C.1, L.7; C.4, L.3-12. “a plug-in socket is to be detachably fastened”.  
US 5408154 A, Claim 8, “connected with fastening screws of the plug insert and the socket insert”.  

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834